UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4383



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUEDOLTHUIS MIGUEL JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00050-3)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quedolthuis Miguel Jones appeals his sentence imposed

following a guilty plea to conspiring to commit a robbery in

violation of 18 U.S.C. § 1951 (2000); robbery in violation of §

1951; and using or carrying a firearm in violation of 18 U.S.C. §

924(c) (West 2000 and Supp. 2007).               Jones was sentenced to 30

months’ imprisonment on the § 1951 violations and an additional 84

months on the § 924(c) violation.

            On      appeal,   Jones   asserts    that     he   should   have   been

sentenced to no more than five years for the § 924(c) violation.

According      to   Jones,    the   district    court’s    enhancement    of   his

sentence by two years based on a finding that the firearm was

brandished, which was not alleged in the indictment, admitted by

Jones, or found by a jury beyond a reasonable doubt, violated his

Sixth Amendment right to trial by jury.             Jones bases his argument

on Cunningham v. California, 127 S. Ct. 856 (2007), which struck

down California’s determinate sentencing law.                  However, as Jones

acknowledges, the Supreme Court, in Harris v. United States, 536

U.S. 545 (2002), has already decided this issue adversely to his

position.      Accordingly, as the Supreme Court has not overruled

Harris,   we     affirm   the   judgment   of    the    district    court.     See

Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S.

477, 484 (1989).        We dispense with oral argument as the facts and




                                       - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -